United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                 No. 18-1104
                        ___________________________

                                    Mark Horton

                                        Plaintiff - Appellant

                                          v.

                      Midwest Geriatric Management, LLC

                                       Defendant - Appellee

                             ------------------------------

 Equal Employment Opportunity Commission; State of Iowa; State of Minnesota;
State of California; State of Connecticut; State of Hawaii; State of Maryland; State
 of Massachusetts; State of New Jersey; State of New Mexico; State of New York;
State of Oregon; State of Vermont; State of Virginia; State of Washington; District
   of Columbia; Kargo; State of Illinois; 9 to 5 National Association of Working
     Women; A Better Balance; AdRoll, Inc.; Airbnb; American Association of
   University Women; American Civil Liberties Union; American Civil Liberties
  Union of Missouri; Anti-Defamation League; BASF Corporation; Bend the Arc;
  CBS Corporation; Caldwell Partners; California Women's Law Center; Central
   Conference of American Rabbis; Christopher Street Financial; Citrix Systems,
Inc.; City National Bank; Clockwork; Coalition of Labor Union Women; Columbia
   Law School Sexuality and Gender Law Clinic; Deutsche Bank; Diageo North
   America, Inc.; Diversified Health and Wellness Center, LLC; DoorDash, Inc;
     Dropbox, Inc.; Eastern Bank; Edelman; Equal Rights Advocates; Feminist
   Majority Foundation; FiftyThree, Inc.; Freedom for All Americans Education
   Fund; GLBTQ Legal Advocates and Defenders; Gender Justice; Gusto; Hindu
American Foundation; IAC/InterActiveCorp; Interfaith Alliance Foundation; KEO
Marketing Inc.; Legal Momentum; Legal Voice; Levi Strauss & Company; Linden
    Research, Inc.; Lyft; MassMutual; Mapbox; Microsoft Corporation; Morgan
Stanley; NIO U.S.; National Center for Lesbian Rights; National Council of Jewish
 Women; National Gay & Lesbian Chamber of Commerce; National Organization
 for Women Foundation; National Partnership for Women and Families; National
  Women's Law Center; OBOX Solutions; Out Leadership; Paypal Holdings Inc;
 Pinterest; RBC Bank (Georgia); RBC Capital Markets, LLC; Replacements, Ltd.;
   Rhapsody International Inc; Royal Bank of Canada; Southwest Women's Law
 Center; St. Louis and Kansas City Missouri Chapters of the National Employment
 Lawyers Association; The Estee Lauder Companies; Thumbtack, Inc.; Ultragenyx
 Pharmaceutical Inc.; Viacom, Inc.; Witeck Communications; Women Employed;
  Women of Reform Judaism; Women's Law Center of Maryland, Inc.; Women's
                      Law Project; eBay; Salesforce.com, Inc.

                                    Amici on Behalf of Appellant

   The Becket Fund for Religious Liberty; State of Arkansas; State of Louisiana;
  State of Missouri; State of Nebraska; State of Oklahoma; State of South Dakota;
                                   State of Texas

                                    Amici on Behalf of Appellee
                                    ____________

                      Appeal from United States District Court
                    for the Eastern District of Missouri - St. Louis
                                    ____________

                              Submitted: April 17, 2019
                                  Filed: July 6, 2020
                                     [Published]
                                  ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                                     ____________

PER CURIAM.

        Mark Horton sued Midwest Geriatric Management, LLC, after it allegedly
withdrew his job offer upon learning that he was gay. He claimed that this act
constituted sex discrimination under Title VII. See 42 U.S.C. § 2000e-2(a)(1)
(prohibiting a “refus[al] to hire . . . any individual . . . because of such individual’s
. . . sex”). The district court, relying on our precedent, dismissed the case. See
Williamson v. A.G. Edwards & Sons, Inc., 876 F.2d 69, 70 (8th Cir. 1989) (per

                                           2
curiam) (“Title VII does not prohibit discrimination against homosexuals.”); see
also Fed. R. Civ. P. 12(b)(6).

       We stayed Horton’s appeal pending the Supreme Court’s consideration of
the “scope of Title VII’s protections for homosexual and transgender persons.”
Bostock v. Clayton Cty., 590 U.S. ___, Nos. 17-1618, 17-1623, 18-107, slip op. at
4 (June 15, 2020); see Bostock v. Clayton Cty., 139 S. Ct. 1599 (Apr. 22, 2019)
(order granting the petition for a writ of certiorari). In its decision, the Court held
that it “defies” Title VII for “an employer to discriminate against employees for
being homosexual or transgender,” because to do so, it “must intentionally
discriminate against individual men and women in part because of sex.” Bostock,
590 U.S. at ___, slip op. at 12, 33. In light of this holding, our contrary conclusion
in Williamson is no longer good law.

       We accordingly reverse the judgment of the district court and remand for
further proceedings in light of Bostock.1
                        ______________________________




1


      Horton alleged two other claims: religious discrimination under Title VII and
fraudulent inducement. Only the former, which the district court described as “a
repackag[ing]” of his sex-discrimination claim, is before us on appeal. (Citation
omitted). This claim, too, warrants another look in light of Bostock.
                                         3